Per Curiam. The appeal being prayed for jointly by Dingier, Bieas, Huff el, Debos, Wilson, Weissenberger, Wolfer and Pogrzeba, and the appeal not having been perfected by Dingier signing the appeal bond, the appeal herein should be dismissed. Where several parties pray a joint appeal, all must join in executing the appeal bond, or the appeal will be dismissed in this court. Hileman v. Beale, 115 Ill. 355. This being the case here, the motion, by appellees, to dismiss the appeal, is hereby allowed and the appeal dismissed, with leave to withdraw transcript of the record from the files. Appeal dismissed.